I concur in the dismissal of this bill, upon grounds independent of the decision of this court in Paine v. Sackett,supra, and which are based upon the reasoning of the majority opinion concerning the effect of the enactment of cap. 1346, Pub. Laws, passed on April 19, 1906. It is not necessary to determine whether the will of Daniel Paine created an equitable fee-tail or an equitable life estate as claimed by certain respondents. In the former case, the statute is ineffectual to authorize a barring of the entail, and upon the latter construction the complainant is clearly not entitled to the conveyance desired. It follows that it is also unnecessary to determine whether the decision in Paine v. Sackett, supra, is or is not resjudicata.